Case 4:21-cv-00416-ALM-CAN Document 9 Filed 07/26/21 Page 1 of 3 PageID #: 111




                             United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 DIETRICK LEWIS JOHNSON, SR.,                      §
 #19831-078                                        §   Civil Action No. 4:21-CV-416
                                                   §   (Judge Mazzant/Judge Nowak)
 v.                                                §
                                                   §
 TRACEY M. BATSON, ET AL.                          §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On June 30, 2021, the report of the Magistrate Judge (Dkt. #6) was entered containing proposed

 findings of fact and recommendations that Plaintiff Dietrick Lewis Johnson, Sr.’s Complaint be

 dismissed without prejudice for failing to comply with a Court order prohibiting him from filing

 any pro se motions, affidavits, or requests for relief without advance permission from the Court.

 Having received the report of the Magistrate Judge, considered Plaintiff’s Objections (Dkt. #8),

 and conducted a de novo review, the Court is of the opinion that the findings and conclusions of

 the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

                   OBJECTION TO REPORT AND RECOMMENDATION

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).

        Plaintiff filed the instant lawsuit on June 1, 2021 (Dkt. #1). As the Magistrate Judge

 detailed, Plaintiff has previously filed numerous lawsuits and other collateral challenges in federal
Case 4:21-cv-00416-ALM-CAN Document 9 Filed 07/26/21 Page 2 of 3 PageID #: 112




 court related to his 2013 conviction and sentence for carjacking (Dkt. #6 at pp. 1–3). Indeed,

 Plaintiff has twice now been admonished and subjected to monetary sanctions by the Fifth Circuit

 for his repetitive and frivolous filings (Dkt. #6 at pp. 2–3). More recently, on January 25, 2021,

 United States District Judge Marcia A. Crone of the Eastern District of Texas sanctioned Plaintiff

 for ignoring such warnings and continuing to file pro se motions and ordered Plaintiff to seek

 advance permission before filing any future pro se motions, affidavits, or requests for relief in this

 court (Dkt. #6 at pp. 3–4). The Magistrate Judge concluded Plaintiff did not comply with Judge

 Crone’s January 25, 2021, Order when he failed to seek advance permission before filing the

 instant Complaint pro se, and as such dismissal is warranted (Dkt. #6 at pp. 4–5).

         On July 19, 2021, Plaintiff timely filed Objections to the Magistrate Judge’s report

 (Dkt. #8). Therein, Plaintiff raises numerous challenges directed to the merits of his claims. More

 specifically, he takes issue with the recommendation that his case be dismissed on the basis that

 Plaintiff is “not relitigating the issue’s [sic] he previously filed in his criminal case No. 4:12-CR-

 80(1)” and is instead “bringing forth civil right’s [sic] violations committed by these Defendants”

 (Dkt. #8 at p. 1). Plaintiff also argues “corruption and crimes of obstruction of justice, and the

 perjury and fraud on the appeals court” by Defendant Rafael De La Garza, II, “has no place in our

 criminal justice system and can never be procedurally barred” (Dkt. #8 at p. 4). Plaintiff further

 requests the Court put his case in abeyance until he can be transferred to another prison (Dkt. #8

 at pp. 1, 4). Not one of Plaintiff’s Objections address the reason provided by the Magistrate Judge

 for recommending dismissal: Plaintiff’s failure to obtain advance permission of the court prior to

 filing the Complaint (Dkt. #8 at pp. 1–4). Plaintiff provides no meritorious basis for departing

 from the Magistrate Judge’s recommendation. Accordingly, the Court adopts the Magistrate

 Judge’s report in full.




                                                   2
    Case 4:21-cv-00416-ALM-CAN Document 9 Filed 07/26/21 Page 3 of 3 PageID #: 113




                                              CONCLUSION

            Having considered Plaintiff that Plaintiff Dietrick Lewis Johnson, Sr.’s Objections

     (Dkt. #8), the Court adopts the Magistrate Judge’s Report and Recommendation (Dkt. #6) as the

     findings and conclusions of the Court. Accordingly,

            It is therefore ORDERED Plaintiff Dietrick Lewis Johnson, Sr.’s Complaint is

.    DISMISSED WITHOUT PREJUDICE. Plaintiff Dietrick Lewis Johnson, Sr. is reminded he is

     barred from making further pro se filings in the Eastern District of Texas related to his conviction

     or sentence absent advance permission from the Court.

            IT IS SO ORDERED.
            SIGNED this 26th day of July, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      3
